UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/6/2020
                                                                       :
PRISTINE JEWELERS NY, INC.,                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   18-cv-12155 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
ADRIEN BRONER, RAVONE LITTLEJOHN, and                                  :
ABOUT BILLIONS, LLC,                                                   :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On March 6, 2020, Plaintiff Pristine Jewelers NY, Inc. moved for an adjournment of the

April 1, 2020 status conference and to reconsider this Court’s Order granting the withdrawal of

counsel for Defendants Ravine Littlejohn and About Billions, LLC (“ABL”). See Dkt. No. 60.

In that Order, the Court put ABL on notice that, as an unrepresented corporation, it must retain

counsel and enter an appearance by March 30, 2020 if it intends to respond to Plaintiff’s motion

for a judgment against Defendants Adrien Broner (“Broner”) and ABL (the “Settling

Defendants”). Dkt. No. 58. That motion for judgment claims that the Settling Defendants are in

violation of the settlement agreement approved by the Court on June 20, 2019, see Dkt. No. 35,

and over which the Court retains jurisdiction. Dkt. No. 53.

        Plaintiff’s application says that the Court’s Order is contrary to the bargained terms of the

settlement agreement, because having settled their claims, the Settling Defendants have

relinquished their right to further appear and participate in the proceedings. This application

misinterprets the Order and ignores the due process right of parties to receive notice and an

opportunity to be heard. The Court’s Order put ABL on notice that if it intends to respond to the
motion for judgment, it must first retain counsel in order to do so, and the Court scheduled a

status conference to provide an opportunity for the Settling Defendants to respond to the

allegation made against them. The Court’s Order does not upset the settlement agreement, and

Plaintiff is wrong to so interpret the Court’s Order.

       The conference previously scheduled for April 1, 2020 is ADJOURNED until April 2,

2020 at 9:30 a.m. No appearance will be required if counsel for ABL does not enter an

appearance by March 30, 2020 and if Broner does not enter an appearance or indicate that he

intends to dispute Plaintiff’s motion by March 30, 2020. If no appearance is required, counsel

for Plaintiff may submit a declaration in support of his motion for reasonable attorneys’ fees and

costs in connection with enforcement and collection of a default judgment.

       Before filing its letter motion, counsel for Plaintiff called Chambers to convey the

contents of its forthcoming letter motion but no other substantive conversation occurred.

Plaintiff is admonished that all future communications with the Court should be in writing and

filed on ECF pursuant to Rule 1(A) of this Court’s Individual Practices in Civil Cases. When

seeking relief, Plaintiff should file a letter motion pursuant to Rule 1(B) and should not call

Chambers in an attempt to discuss that requested relief. The Court assumes that counsel will not

repeat this conduct.

       The Clerk of Court is respectfully directed to close Dkt. No. 60.


       SO ORDERED.


Dated: March 6, 2020                                  __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  2
